Exhibit 10.84

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 16th day
of March, 2015 (the “Effective Date”) by and between Lilis Energy, Inc. (the
“Company”), and Ariella Fuchs (“Executive”). Executive and the Company are
referred to individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

 

1.            Employment. The Parties agree that Executive’s employment with the
Company is subject to the terms and conditions set forth herein.

 

2.            Employment At-Will. The Parties understand and agree that
Executive is an employee at-will, and that Executive may resign, or the Company
may terminate Executive’s employment, at any time, for any or for no reason,
with or without cause or warning.

 

3.            Position. Executive shall be employed as and hold the title of
General Counsel of the Company, with such duties and responsibilities that are
customary in that position for public companies.

 

4.            Scope of Services. Executive agrees, during the period of
Executive’s employment by the Company, to devote all of Executive’s business
time, energy and best efforts to carry out her responsibilities with respect to
the business and affairs of the Company and its affiliates. In addition, the
Parties acknowledge and agree that Executive may (a) engage in and manage
Executive’s passive personal investments, (b) engage in charitable and civic
activities, and (c) engage in such other activities that the Company and
Executive mutually agree to; provided, however, that such activities shall be
permitted so long as such activities do not conflict with the business and
affairs of the Company or interfere with the performance of Executive’s duties
hereunder.

 

5.            Salary, Compensation, and Benefits.

 

5.1             Base Salary. During Executive’s employment, the Company agrees
to pay, and Executive agrees to accept, as Executive’s salary for all services
to be rendered by Executive hereunder, a salary at an annual rate of Two Hundred
Thirty Thousand Dollars ($230,000) (the “Base Salary”), payable in installments
pursuant to the Company’s standard payroll practices and policies. The Base
Salary may be subject to annual increases in the sole discretion of the Company.

 

5.2             Stock Grant. As of the Effective Date, Executive shall be
granted 50,000 shares of the Company’s common stock (the “Stock Bonus”) pursuant
to the Company’s 2012 Equity Incentive Plan (the “Plan”).

 



1

 

 

5.3             Option Bonus. Subject to the conditions and performance goals
set forth below, the Company hereby grants, pursuant to the Plan, to the
Executive on the Effective Date an incentive stock option to purchase up to
300,000 shares of the common stock of the Company at a strike price equal to the
closing share price for the Company’s common stock as reported on the national
exchange on which the Company’s share price is reported at the close of trading
on the Effective Date, which shall become exercisable as follows: (a)
executive’s option to purchase up to 100,000 shares of Company common stock
shall vest and become exercisable upon the first anniversary of the Effective
Date; (b) Executive’s option to purchase up to 100,000 shares of Company common
stock shall vest and become exercisable upon the second anniversary of the
Effective Date, and (c) Executive’s option to purchase up to 100,000 shares of
Company common stock shall vest and become exercisable upon the third
anniversary of the Effective Date.

 

5.4             Cash Incentive Bonus. Executive shall receive a lump-sum cash
payment if and to the extent that during the period between the Effective Date
and the one-year anniversary of the Effective Date (the “Measurement Period”),
the following conditions are satisfied (the “Incentive Bonus”), to be paid
within 30 days after achievement of such condition:

 

(a)             Executive will be granted a cash bonus equal to 50% of her Base
Salary payable to the Executive in the event that, during the Measurement
Period, the Company has determined that its annualized gross production average
for a consecutive 90-day period is equal to or exceeds 500 BOE per day.

 

(b)             Without duplication of the amount described in the preceding
clause (a), Executive will be granted a cash bonus equal to 100% of her Base
Salary payable to the Executive in the event that, during the Measurement
Period, the Company has determined that its annualized gross production average
for a consecutive 90-day period is equal to or exceeds 1,250 BOE per day.

 

(c)             Without duplication of the amounts described in the preceding
clauses (a) and (b), Executive will be granted a cash bonus equal to 200% of her
Base Salary payable to the Executive in the event that, during the Measurement
Period, the Company has determined that its annualized gross production average
for a consecutive 90-day period is equal to or exceeds 2,500 BOE per day.

 

(d)             Without duplication of the amounts described in the preceding
clauses (a), (b) and (c), Executive will be granted a cash bonus equal to 300%
of her Base Salary payable to the Executive in the event that, during the
Measurement Period, the Company has determined that its annualized gross
production average for a consecutive 90-day period is equal to or exceeds 3,750
BOE per day.

 



2

 

 

(e)             Without duplication of the amounts described in the preceding
clauses (a), (b), (c) and (d), Executive will be granted a cash bonus equal to
400% of her Base Salary payable to the Executive in the event that, during the
Measurement Period, the Company has determined that its annualized gross
production average for a consecutive 90-day period is equal to or exceeds 5,000
BOE per day.

 

(f)             Without duplication of the amounts described in the preceding
clauses (a), (b), (c), (d) and (e), Executive will be granted a cash bonus equal
to 500% of her Base Salary payable to the Executive in the event that, during
the Measurement Period, the Company has determined that its annualized gross
production average for a consecutive 90-day period is equal to or exceeds 6,250
BOE per day.

 

5.5             Welfare and Benefit Plans. During Executive’s employment,
(A) Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs of the Company; and
(B) Executive and/or Executive’s family, as the case may be, shall be eligible
to participate in, and shall receive all benefits under, all welfare benefit
plans, practices, policies and programs provided by the Company (including, to
the extent provided, without limitation, medical, prescription, dental, vision,
disability, salary continuance, employee life insurance, group life insurance,
accidental death and travel accident insurance plans and programs) (all such
plans collectively, the “Plans”). Except as provided herein, the Company shall
not be required to establish or continue the Plans or take any action to cause
Executive to be eligible for any Plans on a basis more favorable than that
applicable to all its executive-level employees generally. The Company reserves
the right to modify or discontinue the Plans in the Company’s sole discretion.

 

5.6             Reimbursement. The Company shall reimburse Executive (or, in the
Company’s sole discretion, shall pay directly), upon presentation of vouchers
and other supporting documentation as the Company may reasonably require, for
reasonable out-of-pocket expenses incurred by Executive relating to the business
or affairs of the Company or the performance of Executive’s duties hereunder,
including, without limitation, reasonable expenses with respect to mileage,
entertainment, travel and similar items, dues for membership in professional
organizations, and similar professional development expenses, provided that the
incurring of such expenses shall have been approved in accordance with the
Company’s regular reimbursement procedures and practices in effect from time to
time.

 

5.7             Vacation. In addition to statutory holidays, Executive shall be
entitled to no less than four (4) weeks paid vacation each calendar year during
Executive’s employment. Vacation shall accrue pursuant to the Company’s vacation
accrual policy applicable to all employees of the Company.

 

5.8             Withholding. The Company may withhold from Executive’s
compensation all applicable amounts required by law.

 



3

 

 

5.9             Reservation of Rights. The Company reserves the right to modify,
suspend or discontinue any and all of the employee benefit plans, practices,
policies and programs referenced in Sections 5.5 through 5.7 above at any time
without recourse by Executive so long as such action is taken with respect to
senior executives generally and does not single out Executive.

 

6.            Payments Upon Termination of Employment.

 

6.1             Accrued but Unpaid Salary and Bonus. In the event Executive’s
employment with the Company terminates for any reason, the Company shall pay to
Executive (or, in the event of Executive’s death, to Executive’s estate or named
beneficiary) (a) any Base Salary, vacation pay, expense reimbursements, and
benefits that are accrued but unpaid as of the date of termination and (b) any
earned but unpaid bonus for any prior or current year.

 

6.2             Severance.

 

(a)             Upon termination of Executive’s employment with the Company by
the Company without Cause (as defined below) or upon Executive’s resignation
from employment for Good Reason (as defined below), in either case absent a
Change in Control (as defined below), in each case contingent upon Executive’s
execution, non-revocation, and delivery of a Confidential Severance and Release
Agreement in a form substantially similar to Schedule A of this Agreement (the
“Release Agreement”), Executive shall be entitled to the following: (i) a lump
sum severance payment in an amount equal to six (6) months of the Base Salary in
effect immediately prior to Executive’s last date of employment, less applicable
withholdings and deductions; and (ii) immediate and full vesting of and lifting
of restrictions on any unvested shares included in the Plan.

 

(b)             Upon termination of Executive’s employment with the Company by
the Company without Cause or upon Executive’s resignation from employment for
Good Reason, in either case within one year of a Change in Control, in each case
contingent upon Executive’s execution, non-revocation, and delivery of the
Release Agreement, Executive shall be entitled to the following: (i) a lump sum
severance payment in an amount equal to twenty four (24) months of the Base
Salary in effect immediately prior to Executive’s last date of employment, less
applicable withholdings and deductions; and (ii) immediate and full vesting of
and lifting of restrictions on any unvested shares included in the Plan.

 



4

 

 

(c)             The Company’s obligations under this Section 6.2 are subject to
the requirements and time periods set forth in this Section 6.2 and in the
Release Agreement. Prior to receiving the payments described in this Section
6.2, Executive shall execute the Release Agreement in substantially the form
attached hereto as Schedule A on or before the date seventy-five (75) days after
the last day of Executive’s employment. If Executive fails to timely execute and
remit the Release Agreement in substantially the form attached hereto as
Schedule A, Executive waives any right to the payments provided under this
Section 6.2. The Company will have no further obligations to Executive under
this Agreement or otherwise after making payments pursuant to this Section 6.2.
Payments under this Section 6.2 shall be made within fifteen (15) days of
Executive’s execution and delivery of the Release Agreement, provided that
Executive does not revoke the Release Agreement.

 

(d)             Executive agrees that payments made pursuant to this Section 6.2
shall constitute the exclusive and sole remedy for any termination of
Executive’s employment, and Executive covenants not to assert or pursue any
other remedies, at law or in equity, with respect to any termination of
employment. The foregoing shall not limit any of Executive’s rights with regard
to any rights to indemnification, advancement or payment of legal fees and
costs, and coverage under directors and officers liability insurance.

 

(e)             During the eighteen-month period following the date of the
termination of Executive’s employment, the Company shall allow Executive and her
eligible dependents to continue to be covered by all medical, vision and dental
benefit plans maintained by the Company under which Executive was covered
immediately prior to the date of Executive’s termination of employment at the
same active employee premium cost as a similarly situated active employee;
provided, however, that in the event that Executive’s employment is terminated
without Cause or as the result of a Change in Control, the Company shall pay all
such expenses on behalf of the Executive and her eligible dependents during the
entire eighteen-month period following the date of the termination of
Executive’s employment.

 

(f)             Anything in this Agreement to the contrary notwithstanding, the
Company shall have the right to terminate all payments and benefits owing to
Executive pursuant to this Section 6.2 upon the Company’s discovery of any
material breach by Executive of Executive’s obligations under the Release
Agreement or Section 8 of this Agreement.

 



5

 

 

7.            Definitions. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meaning hereby assigned to them as
follows:

 

7.1             “Cause” shall mean the Executive’s: (i) dishonesty (including,
but not limited to, theft or embezzlement of Company funds or assets); (ii)
conviction of, or guilty plea or no contest plea, to a felony charge or any
misdemeanor involving moral turpitude; (iii) noncompliance in any material
respect with any laws or regulations, foreign or domestic, affecting the
operation of the Company’s business; (iv) material violation of any lawful
express direction or any rule, regulation or policy established by the Company
that is consistent with the terms of this Agreement; (v) material breach of this
Agreement or any other agreement with the Company or breach of the Executive’s
fiduciary duties to the Company; (vi) incompetence, negligence, or misconduct in
the performance of the Executive’s duties; (vii) repeated and consistent failure
to be present at work during normal business hours except during vacation
periods or absences due to temporary illness; (viii) abuse of alcohol or drugs
which interferes with the Executive’s performance of her duties; or (ix) any
conduct by Executive that may have a material adverse effect to the Company’s
business or reputation.

 

7.2             “Change in Control” shall mean (i) one person (or more than one
person acting as a group) acquires ownership of stock of the Company that,
together with the stock held by such person or group, constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Company; provided that, a Change in Control shall not occur if any person (or
more than one person acting as a group) owns more than 50% of the total fair
market value or total voting power of the Company’s stock and acquires
additional stock; (ii) one person (or more than one person acting as a group)
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition) ownership of the Company’s stock possessing 30% or
more of the total voting power of the stock of the Company; (iii) a majority of
the members of the Board are replaced during any twelve-month period by
directors whose appointment or election is not endorsed by a majority of the
Board before the date of appointment or election; or (iv) the sale of all or
substantially all of the Company’s assets. Notwithstanding the foregoing, a
Change in Control shall not occur unless such transaction constitutes a change
in the ownership of the Company, a change in effective control of the Company,
or a change in the ownership of a substantial portion of the Company’s assets
under Section 409A of the Internal Revenue Code.

 

7.3             “Good Reason” shall mean, in the context of a resignation by
Executive, a resignation that occurs within thirty (30) days following (i) a
material diminution of Executive’s duties, excluding inadvertent or isolated
actions not taken in bad faith and promptly remedied after written notice
thereof, (ii) any material reduction in Executive’s Base Salary or nonpayment of
Executive’s Base Salary, (iii) any material breach of this Agreement by the
Company, or (iv) a material violation by the Company of the antifraud provisions
of the Federal securities laws that is not caused by Executive, as finally
determined by a court or other governmental body, provided that in the case of
(iii) above, Good Reason shall only exist where Executive has provided the
Company with written notice of the breach and, if the breach is reasonably
capable of being cured within a period of fifteen (15) business days, the
Company has failed to cure within fifteen (15) business days.

 



6

 

 

8.            Confidential Information.

 

8.1             For the purposes of this Agreement, “Confidential Information”
means all proprietary information, data, knowledge, and know-how relating,
directly or indirectly, to the Company and its business, including, without
limitation: (i) business plans and strategies, prospect information, financial
information, investment plans, marketing plans and strategies, and/or financial
plans and strategies; (ii) confidential personnel or human resources data;
(iii) all of the Company’s technical and business information, whether
patentable or not, which is of a confidential, trade secret or proprietary
character; (iv) the identity of customers; (v) existing or prospective oil or
gas properties, investors, participation agreements, working, royalty or other
interests; contract terms; (vi) bidding information and strategies; pricing
methods or information; (vii) computer software; computer software methods and
documentation; (viii) hardware; (ix) the Company’s methods of operation; (x) the
procedures, forms and techniques used in servicing accounts or properties; (xi)
seismic, geophysical, petrophysical, or geological data; (xii) well logs and
other well data; and (xiii) any other documents, information or data that the
Company requires to be maintained in confidence for the Company’s business
success or that constitutes material non-public information under the U.S.
securities laws. The list set forth above is not intended by the Company to be a
comprehensive list of Confidential Information. All Confidential Information
shall be treated as Confidential Information regardless of whether it pertains
to the Company or its customers and regardless of whether it is stamped as
“confidential.”

 

8.2             Executive acknowledges that the success of the Company depends
in large part on the protection of the Confidential Information. Executive
further acknowledges that in the course of Executive’s employment with the
Company, Executive will become familiar with the Company’s Confidential
Information. Executive recognizes and acknowledges that the Confidential
Information is a valuable, special and unique asset of the Company’s business,
access to and knowledge of which are essential to the performance of Executive’s
duties hereunder. Executive acknowledges that use or disclosure of the
Confidential Information outside the performance of Executive’s job duties for
the Company would cause harm and/or damage to the Company.

 

8.3             Both during or after the term of Executive’s employment by the
Company, Executive agrees that Executive will not, except in the ordinary course
of Executive’s employment with the Company, disclose any Confidential
Information to any person, firm, business, company, corporation, association, or
any other entity for any reason or purpose whatsoever. Executive also agrees
that Executive will not make use of any Confidential Information for Executive’s
own purposes or for the benefit of any person, firm, business, company,
corporation, or any other entity (except the Company) under any circumstances
during or after the term of Executive’s employment. Executive shall consider and
treat as confidential all Confidential Information in any way relating to the
Company’s business and affairs, whether created by Executive or otherwise coming
into Executive’s possession before, during, or after the termination of
Executive’s employment. Executive shall secure and protect the Confidential
Information in a manner designed to prevent all access and uses thereof contrary
to the terms of this Agreement. Executive further agrees that Executive shall
use Executive’s best efforts to assist the Company in identifying and preventing
any use or disclosure of the Confidential Information contrary to this
Agreement.

 



7

 

 

8.4             Executive represents and warrants that, upon separation of
employment, and without any request by the Company, Executive will return to
Company any and all property, documents, and files (including all recorded
media, such as papers, computer disks or other data storage devices, copies,
photographs, maps, transparencies, and microfiche) that contain Confidential
Information or relate in any way to Company or its business. Executive agrees,
to the extent Executive possesses any files, data, or information relating in
any way to Company or its business on any personal computer, Executive will
delete those files, data, or information (and will retain no copies in any
form). Executive also will return any Company tools, equipment, calling cards,
credit cards, access cards or keys, any keys to any filing cabinets and/or
vehicles, and all other Company property in any form prior to the last date of
employment.

 

9.            Equitable Remedies. The services to be rendered by Executive and
the Confidential Information entrusted to Executive as a result of Executive’s
employment by the Company are of a unique and special character, and,
notwithstanding any other provision in this Agreement, any breach by Executive
of this Agreement, including a breach of Section 8 (including any subsection),
will cause the Company immediate and irreparable injury and damage, for which
monetary relief would be inadequate or difficult to quantify. The Company will
be entitled to, in addition to all other remedies available to it, injunctive
relief, specific performance, or any other equitable relief to prevent a breach
and to secure the enforcement of the provisions of this Agreement. It is hereby
further agreed that the provisions of Section 8 are separate from and
independent of the remainder of this Agreement and that these provisions are
specifically enforceable by the Company notwithstanding any claim made by
Executive against the Company. Injunctive relief may be granted immediately upon
the commencement of any such action, and the Company need not post a bond to
obtain temporary or permanent injunctive relief.

 

10.          Business Opportunities. Executive shall promptly disclose to the
Company all business ideas, prospects, proposals, and other opportunities
pertaining to any aspect of the Company’s business that are originated by any
third parties and brought to the attention of Executive during the term of
Executive’s employment by the Company.

 

11.          Representations and Warranties. Executive hereby represents and
warrants to the Company as follows:

 

11.1           Executive acknowledges the success of the Company’s business
depends in large part on the protection of the Confidential Information and
trade secrets. Executive acknowledges Executive’s access to the Confidential
Information, coupled with the personal relationships and goodwill between the
Company and its customers, would enable Executive to compete unfairly against
the Company;

 

11.2           Executive has full power, authority, and capacity to enter into
this Agreement and to perform her obligations hereunder. This Agreement has been
voluntarily executed by Executive and constitutes a valid and binding agreement
of Executive;

 

11.3           Executive has read this Agreement and has had the opportunity to
have this Agreement reviewed by Executive’s legal counsel;

 



8

 

 

11.4           Given the nature of the business in which the Company is engaged,
the restrictions in Section 8 above are reasonable and necessary to protect the
legitimate interests of the Company;

 

11.5           Executive acknowledges and agrees that Executive’s continued
employment with the Company is sufficient consideration for this Agreement;

 

11.6           Executive is among the Company’s executive personnel, management
personnel, or officers and employees who constitute professional staff to
executive and management personnel. Moreover, Executive acknowledges this
Agreement is intended to protect the Company’s trade secrets and Confidential
Information;

 

11.7           To the best of Executive’s knowledge, Executive’s employment with
the Company will not (1) conflict with or result in a breach of any of the
provisions of, (2) constitute a default under, (3) result in the violation of,
(4) give any third party the right to terminate or to accelerate any obligation
under, or (5) require any authorization, consent, approval, execution, or other
action by or notice to any court or other governmental body under the provisions
of any other agreement or instrument to which Executive is a party;

 

11.8           Executive has not previously and will not in the future disclose
to the Company any proprietary information, trade secrets, or other confidential
information belonging to any previous employer; and

 

11.9           Executive will notify business partners and future employers of
Executive’s obligations under this Agreement.

 

12.          Waivers and Amendments. The respective rights and obligations of
the Company and Executive under this Agreement may be waived (either generally
or in a particular instance, either retroactively or prospectively, and either
for a specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and Executive. The
waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach by such other Party. The failure of either Party to insist upon strict
performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of such Party’s rights hereunder.

 

13.          Successors and Assigns. The provisions hereof shall inure to the
benefit of, and be binding upon and assignable to, successors of the Company by
way of merger, consolidation or sale. Executive may not assign or delegate to
any third person Executive’s obligations under this Agreement. The rights and
benefits of Executive under this Agreement are personal to him (or, in the event
of Executive’s death or disability, Executive’s personal representative, heirs,
or beneficiaries), and no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer.

 



9

 

 

14.          Entire Agreement. This Agreement, including Schedule A, constitutes
the full and entire understanding and agreement of the Parties with regard to
the subjects hereof and supersedes in its entirety all other or prior or
contemporaneous agreements, whether oral or written, with respect thereto.

 

15.          Notices. Any notices, consents, or other communications required to
be sent or given hereunder by either of the Parties shall in every case be in
writing and shall be deemed properly served if (a) delivered personally, (b)
sent by registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, or (c) delivered by a nationally recognized
overnight courier service to the Parties at the addresses set forth below:

 

  If to the Company: Lilis Energy, Inc.



Attention: Chief Executive Officer

216 16th Street, Suite 1350

Denver, CO 80202

 

  If to Executive: Ariella Fuchs



10 Downing Street, Apt. 5B

New York, NY 10014

or to the current address listed in the Company’s records.

 

16.          Venue and Applicable Law. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Colorado, without regard
to its conflicts of law provisions. Venue and jurisdiction will be in the New
York state or federal courts. In addition to any other relief that may be
granted by such courts, the prevailing Party in any litigation arising from this
Agreement shall be entitled to an award of reasonable attorneys’ fees and
expenses incurred in connection therewith.

 

17.          Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY
AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

18.          Section 409A.

 

18.1           This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
construed accordingly. It is the intention of the Parties that payments or
benefits payable under this Agreement shall not be subject to the additional tax
or interest imposed pursuant to Section 409A. To the extent such potential
payments or benefits are or could become subject to Section 409A, the Parties
shall cooperate to amend this Agreement with the goal of giving Executive the
economic benefits described herein in a manner that does not result in such tax
or interest being imposed; provided, however, in no event shall the Company be
liable to Executive for any taxes, interest, or penalties due as a result of the
application of Section 409A to any payments or benefits provided hereunder.

 

18.2           Each payment provided for in this Agreement shall, to the extent
permissible under Section 409A, be deemed a separate payment for purposes of
Section 409A.

 



10

 

 

18.3           Payments or benefits pursuant to this Agreement shall be treated
as exempt from Section 409A to the maximum extent possible under Treasury
Regulation Section 1.409A-1(b)(9)(v), and/or under any other exemption that may
be applicable, and this Agreement shall be construed accordingly.

 

18.4           All taxable expenses or other reimbursements or in-kind benefits
under this Agreement shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by
Employee. Any such taxable reimbursement or any taxable in-kind benefits
provided in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.

 

18.5           Executive shall have no right to designate the date of any
payment hereunder.

 

18.6           The definition of Good Reason is intended to constitute “good
reason” as such term is used in Treas. Reg. §1.409A-1(n)(2) and shall be
interpreted and construed accordingly, and to the maximum extent permitted by
Section 409A and guidance thereunder, a termination for Good Reason shall be an
“involuntary separation from service” as such term is used in Treas. Reg.
§1.409A-1(n). For purposes of Section 6 of this Agreement, “termination” (or any
similar term) when used in reference to Executive’s employment shall mean
“separation from service” with the Company within the meaning of Section
409A(a)(2)(A)(i) of the Code and applicable administrative guidance issued
thereunder, and Executive shall be considered to have terminated employment with
the Company when, and only when, Executive incurs a “separation from service”
with the Company within the meaning of Section 409A(a)(2)(A)(i) of the Code and
applicable administrative guidance issued thereunder.

 

18.7           Notwithstanding any other provision of this Agreement to the
contrary, if (1) on the date of Executive’s separation from service (as such
term is used or defined in Code Section 409A(a)(2)(A)(i), Treasury Regulation
Section 1.409A-1(h), or any successor law or regulation), any of the Company’s
equity is publicly traded on an established securities market or otherwise
(within the meaning of Section 409A(a)(2)(B)(i) of the Code) and (2) as a result
of such separation from service, the Executive would receive any payment that,
absent the application of this sentence, would be subject to interest and
additional tax imposed pursuant to Code Section 409A as a result of the
application of Code Section 409A(2)(B)(i), then, to the extent necessary to
avoid the imposition of such interest and additional tax, such payment shall be
deferred until the earlier of (i) 6 months after the Executive’s separation from
service, (ii) the Executive’s death, (iii) or such earlier time as may be
permitted under Code Section 409A.

 

19.          Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

 

19.1           In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby. In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited or revised by a court of competent jurisdiction
so as to give effect to the provision to the fullest extent permitted by
applicable law.

 

11

 

 

19.2           The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.

 

19.3           The use of any gender in this Agreement shall be deemed to
include the other genders, and the use of the singular in this Agreement shall
be deemed to include the plural (and vice versa), wherever appropriate.

 

19.4           This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together constitute one
instrument.

 

19.5           Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile or electronic
transmission shall be deemed to constitute signed original counterparts hereof
and shall bind the Parties signing and delivering in such manner.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above specified.

 



COMPANY:   EXECUTIVE:         Lilis Energy, Inc.             By: /s/Abraham
Mirman   /s/ Ariella Fuchs Name: Abraham Mirman   Ariella Fuchs Title: Chief
Executive Officer    

 



12

 

 

Schedule A

 

Form of Confidential Severance and Release Agreement

 

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT

 

This Confidential Severance and Release Agreement (“Agreement”) is made between
(i) ________________ (“Executive”) and (ii) ___________________(the “Company”).
Executive and the Company are referred to individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Executive’s employment with the Company ended effective [DATE];

 

WHEREAS, the Parties wish to resolve fully and finally potential disputes
regarding Executive’s employment with the Company; and

 

WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the Parties to this Agreement agree as follows:

 

TERMS

 

1.            Separation and Effective Date. Executive’s last day of employment
with the Company was [DATE] (the “Separation Date”). This Agreement shall become
effective on the eighth day after Executive signs this Agreement (the “Effective
Date”), so long as Executive does not revoke this Agreement pursuant to
Paragraph 6(g) below. Executive must elect to execute this Agreement within
seventy-five (75) days of the Separation Date. In the event Executive does not
sign the Agreement within the seventy-five day period, the terms of this
Agreement are null and void and without effect.

 

2.            Consideration.

 

a.               After the Effective Date, and on the express condition that
Executive has not revoked this Agreement, (i) the Company will pay Executive a
lump sum severance payment in an amount equal to six (6) months of Executive’s
Base Salary in effect immediately prior to Executive’s last date of employment,
less applicable withholdings and deductions; and (ii) to the extent applicable,
immediate and full vesting of and lifting of restrictions on any unvested shares
included in the 2012 Equity Incentive Plan.

 

b.               Reporting of and withholding on any payment under this
Paragraph for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws. If a claim is made against the Company for
any additional tax or withholding in connection with or arising out of any
payment pursuant to subparagraph (a) above, Executive shall pay any such claim
within thirty (30) days of being notified by the Company and agrees to indemnify
the Company and hold it harmless against such claims, including, but not limited
to, any taxes, attorneys’ fees, penalties, and/or interest, which are or become
due from the Company.

 



13

 

 

3.            General Release.

 

a.               Executive, for Executive and for Executive’s affiliates,
successors, heirs, subrogees, assigns, principals, agents, partners, employees,
associates, attorneys, and representatives, voluntarily, knowingly, and
intentionally releases and discharges the Company and each of its predecessors,
successors, parents, subsidiaries, affiliates, and assigns and each of their
respective officers, directors, principals, shareholders, board members,
committee members, employees, agents, and attorneys from any and all claims,
actions, liabilities, demands, rights, damages, costs, expenses, and attorneys’
fees (including, but not limited to, any claim of entitlement for attorneys’
fees under any contract, statute, or rule of law allowing a prevailing party or
plaintiff to recover attorneys’ fees) of every kind and description from the
beginning of time through the Effective Date (the “Released Claims”).

 

b.               The Released Claims include, but are not limited to, those
which arise out of, relate to, or are based upon: (i) Executive’s employment
with the Company or the termination thereof; (ii) statements, acts, or omissions
by the Parties whether in their individual or representative capacities; (iii)
express or implied agreements between the Parties, (except as provided herein)
and claims under any severance plan; (iv) any stock or stock option grant,
agreement, or plan; (v) all federal, state, and municipal statutes, ordinances,
and regulations, including, but not limited to, claims of discrimination based
on race, color, national origin, age, sex, sexual orientation, religion,
disability, veteran status, whistleblower status, public policy, or any other
characteristic of Executive under the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Equal Pay Act, Title VII of the Civil Rights Act of 1964 (as amended), the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act of 1973,
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act or any other federal, state, or municipal law prohibiting discrimination or
termination for any reason; (vi) state and federal common law; (vii) the failure
of this Agreement, or of any other employment, severance, profit sharing, bonus,
equity incentive or other compensatory plan to which Executive and the Company
are or were parties, to comply with, or to be operated in compliance with,
Internal Revenue Code Section 409A, or any similar provision of state or local
income tax; and (viii) any claim which was or could have been raised by
Executive.

 

4.            Unknown Facts. This Agreement includes claims of every nature and
kind, known or unknown, suspected or unsuspected. Executive hereby acknowledges
that Executive may hereafter discover facts different from, or in addition to,
those which Executive now knows or believes to be true with respect to this
Agreement, and Executive agrees that this Agreement and the releases contained
herein shall be and remain effective in all respects, notwithstanding such
different or additional facts or the discovery thereof.

 

5.            No Admission of Liability. The Parties agree that nothing
contained herein, and no action taken by any Party hereto with regard to this
Agreement, shall be construed as an admission by any Party of liability or of
any fact that might give rise to liability for any purpose whatsoever.

 



14

 

 

6.            Warranties. Executive warrants and represents as follows:

 

a.               Executive has read this Agreement, and Executive agrees to the
conditions and obligations set forth in it.

 

b.               Executive voluntarily executes this Agreement (i) after having
been advised to consult with legal counsel, (ii) after having had opportunity to
consult with legal counsel, and (iii) without being pressured or influenced by
any statement or representation or omission of any person acting on behalf of
the Company including, without limitation, the officers, directors, board
members, committee members, employees, agents, and attorneys for the Company.

 

c.               Executive has no knowledge of the existence of any lawsuit,
charge, or proceeding against the Company or any of its officers, directors,
board members, committee members, employees, successors, affiliates, or agents
arising out of or otherwise connected with any of the matters herein released.
Subject to the provisions of Paragraph 13 below, in the event that any such
lawsuit, charge, or proceeding has been filed, Executive immediately will take
all actions necessary to withdraw or terminate that lawsuit, charge, or
proceeding.

 

d.               Executive has not previously disclosed any information which
would be a violation of the confidentiality provisions set forth below if such
disclosure were to be made after the execution of this Agreement.

 

e.               Executive has full and complete legal capacity to enter into
this Agreement.

 

f.                Executive has had at least twenty-one (21) days in which to
consider the terms of this Agreement. In the event that Executive executes this
Agreement in less time, it is with the full understanding that Executive had the
full twenty-one (21) days if Executive so desired and that Executive was not
pressured by the Company or any of its representatives or agents to take less
time to consider the Agreement. In such event, Executive expressly intends such
execution to be a waiver of any right Executive had to review the Agreement for
a full twenty-one (21) days.

 

g.               Executive has been informed and understands that (i) to the
extent that this Agreement waives or releases any claims Executive might have
under the Age Discrimination in Employment Act, Executive may rescind
Executive’s waiver and release within seven (7) calendar days of Executive’s
execution of this Agreement and (ii) any such rescission must be in writing and
e-mailed and hand delivered to [NAME AND CONTACT INFO], within the seven-day
period.

 



15

 

 

h.               Executive admits, acknowledges, and agrees that (i) Executive
is not otherwise entitled to the amount set forth in Paragraph 2 and (ii) that
amount is good and sufficient consideration for this Agreement.

 

i.                Executive admits, acknowledges, and agrees that Executive has
been fully and finally paid or provided all wages, compensation, vacation,
bonuses, stocks, stock options, or other benefits from the Company which are or
could be due to Executive under the terms of Executive’s employment with the
Company, or otherwise.

 

7.            Confidential Information.

 

a.               Except as herein provided, all discussions regarding this
Agreement, including, but not limited to, the amount of consideration, offers,
counteroffers, or other terms or conditions of the negotiations or the agreement
reached shall be kept confidential by Executive from all persons and entities
other than the Parties to this Agreement. Executive may disclose the amount
received in consideration of the Agreement only if necessary (i) for the limited
purpose of making disclosures required by law to agents of the local, state, or
federal governments; (ii) for the purpose of enforcing any term of this
Agreement; or (iii) in response to compulsory process, and only then after
giving the Company ten (10) days advance notice of the compulsory process and
affording the Company the opportunity to obtain any necessary or appropriate
protective orders. Otherwise, in response to inquiries about Executive’s
employment and this matter, Executive shall state, “My employment with the
Company has ended” and nothing more.

 

b.               Executive shall not use, nor disclose to any third party, any
of the Company’s business, personnel, or financial information that Executive
learned during Executive’s employment with the Company. Executive hereby
expressly acknowledges that any breach of this Paragraph 7 shall result in a
claim for injunctive relief and/or damages against Executive by the Company, and
possibly by others.

 

8.            Section 409A. This Agreement is intended to comply with Section
409A of the Code and Treasury Regulations promulgated thereunder (“Section
409A”) and shall be construed accordingly. It is the intention of the Parties
that payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Section 409A. To the extent such
potential payments or benefits are or could become subject to Section 409A, the
Parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax or interest being imposed. Executive shall, at the request of
the Company, take any reasonable action (or refrain from taking any action),
required to comply with any correction procedure promulgated pursuant to Section
409A. Each payment to be made under this Agreement shall be a separate payment,
and a separately identifiable and determinable payment, to the fullest extent
permitted under Section 409A.

 

9.            Non-Disparagement. Executive agrees not to make to any person any
statement that disparages the Company or reflects negatively on the Company,
including, but not limited to, statements regarding the Company’s financial
condition, employment practices, or officers, directors, board members,
committee members, employees, successors, affiliates, or agents.

 



16

 

 

10.          Cooperation. Executive agrees to cooperate with and assist the
Company with any investigation, lawsuit, arbitration, or other proceeding to
which the Company is subjected. Executive will make Executive available for
preparation for, and attendance of, hearings, proceedings or trial, including
pretrial discovery and trial preparation. Executive further agrees to perform
all acts and execute any documents that may be necessary to carry out the
provisions of this Paragraph 10.

 

11.          Return of Property and Information. Executive represents and
warrants that, prior to Executive’s execution of this Agreement, Executive will
return to the Company any and all property, documents, and files, including any
documents (in any recorded media, such as papers, computer disks or other data
storage devices, copies, photographs, maps, transparencies, and microfiche) that
relate in any way to the Company or the Company’s business. Executive agrees
that, to the extent that Executive possesses any files, data, or information
relating in any way to the Company or the Company’s business on any personal
computer, Executive will delete those files, data, or information (and will
retain no copies in any form). Executive also will return any tools, equipment,
calling cards, credit cards, access cards or keys, any keys to any filing
cabinets, vehicles, vehicle keys, and all other property in any form prior to
the date Executive executes this Agreement.

 

12.          No Application. Executive agrees that Executive will not apply for
any job or position as an employee, consultant, independent contractor, or
otherwise, with the Company or its subsidiaries or affiliates. Executive
warrants that no such applications are pending at the time this Agreement is
executed.

 

13.          Administrative Proceedings. Executive acknowledges and understands
that this Agreement does not prohibit or prevent Executive from filing a charge
with a federal agency, including the Equal Employment Opportunity Commission
(the “EEOC”) or equivalent state agency or from participating in a federal or
state agency investigation. Notwithstanding the foregoing, Executive waives any
right to any monetary recovery should any party, including, without limitation,
any federal, state or local governmental entity or administrative agency, pursue
any claims on Executive’s behalf arising out of, relating to, or in any way
connected with the Released Claims.

 

14.          Severability. If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof. In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited so as to effect the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by Executive against the
Company shall not constitute a defense to enforcement by the Company.

 

15.          Assignments. The Company may assign its rights under this
Agreement. No other assignment is permitted except by written permission of the
Parties.

 



17

 

 

16.          Enforcement. The releases contained herein do not release any
claims for enforcement of the terms, conditions, or warranties contained in this
Agreement. The Parties shall be free to pursue any remedies available to them to
enforce this Agreement.

 

17.          Survival of Restrictive Covenants and Other Provisions. Executive
and the Company are parties to an Executive Employment Agreement dated as of
[DATE] (the “Employment Agreement”). The Parties expressly acknowledge and agree
that notwithstanding Paragraph 18 of this Agreement, Sections 8
(Non-Competition; Non-Solicitation; Anti-Raiding), 9 (Confidential Information),
10 (Equitable Remedies), and Sections 13-20 (to the extent required to
interpret, enforce, and give effect to Sections 8, 9, and 10) of the Employment
Agreement will continue in full force and effect; provided, however, that any
provisions of the Employment Agreement that expire by their terms shall no
longer have any force or effect.

 

18.          Entire Agreement. Except as provided in Paragraph 17, this
Agreement is the entire agreement between the Parties. Except as provided
herein, this Agreement supersedes any and all prior oral or written promises or
agreements between the Parties. Executive acknowledges that Executive has not
relied on any promise, representation, or statement other than those set forth
in this Agreement. This Agreement cannot be modified except in writing signed by
all Parties.

 

19.          Interpretation. The determination of the terms of, and the drafting
of, this Agreement has been by mutual agreement after negotiation, with
consideration by and participation of all Parties. Accordingly, the Parties
agree that rules relating to the interpretation of contracts against the drafter
of any particular clause shall not apply in the case of this Agreement. The term
“Paragraph” shall refer to the enumerated paragraphs of this Agreement. The
headings contained in this Agreement are for convenience of reference only and
are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.

 

20.          Choice of Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado, without regard
to its conflict of laws rules. Venue shall be in the Colorado state or federal
courts.

 

21.          Waiver. The failure of any Party to insist upon strict performance
of any of the terms or conditions of this Agreement shall not constitute a
waiver of any of such Party’s rights hereunder.

 

22.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 



18

 

 

IN WITNESS WHEREOF, the Parties have executed this Confidential Severance and
Release Agreement on the dates written below.

 



EXECUTIVE                 ●   Date       THE COMPANY                 ●   Date
By:     Title:    

 

 

19



 

 